Citation Nr: 0702439	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.  

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
September 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  A right knee disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  In November 1955, the RO denied entitlement to service 
connection for a left knee disability.

3.  The evidence associated with the claims file subsequent 
to the November 1955 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left knee disability.

4.  A left knee disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

5.  In November 1955, the RO denied entitlement to service 
connection for residuals of a back injury.

6.  The evidence associated with the claims file subsequent 
to the November 1955 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for residuals of a back injury.

7.  Residuals of a back injury are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated by 
active military service and arthritis of this joint may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The November 1955 rating decision denying entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  The additional evidence presented since the November 1955 
rating decision is new and material, and the claim of 
entitlement to service connection for a left knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

4.  A left knee disability was not incurred in or aggravated 
by active military service and arthritis of this joint may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309.

5.  The November 1955 rating decision denying entitlement to 
service connection for residuals of a back injury is final. 
 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

6.  The additional evidence presented since the November 1955 
rating decision is new and material, and the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  Residuals of a back injury were not incurred in or 
aggravated by active military service and arthritis of this 
joint may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran testified at a Board video 
conference hearing, and there is no pertinent evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A right knee disability

Background

Service medical records show that in September 1954, the 
veteran complained of right knee pain after being involved in 
an automobile accident.  The veteran reported that his right 
knee hit the steering wheel.  The veteran had full range of 
motion of his right knee with no click.  The veteran's May 
1955 separation examination showed normal clinical evaluation 
of the lower extremities.

VA treatment records show that the veteran was seen on May 
31, 1955 complaining of back and left knee pain.  He reported 
that he slipped on a gangway 1 1/2 years ago.  The examiner 
found no suggestion of pathology.

At his September 1955 VA examination, the veteran did not 
have complaints relating to his right knee.

Records from Milton Hospital show that the veteran had 
surgery to repair a torn medial and lateral right knee 
meniscus in May 1974 and in 1981.

A December 1996 treatment record from Michael V. Berry, M.D., 
showed x-ray findings of significant end stage osteoarthritis 
of both knees with medial joint line bone on bone.  A July 
1997 radiology report from Milton Hospital revealed severe 
osteoarthritis of both knees.  An October 1999 hospital 
record from Dr. Berry showed an assessment of severe 
osteoarthritis of the right knee.  The veteran was admitted 
for a right total knee replacement.  Treatment records 
through 2002 show follow up treatment for the right knee 
replacement.

Treatment reports from Mark T. Hodgman, M.D., dated July 2002 
to October 2004 show severe osteoarthritis and status post 
knee replacements.

At his June 2005 VA examination, the examiner noted that the 
veteran complained of right knee pain once in September 1954.  
X-rays showed that the right knee arthroplasty was in good 
alignment.  No acute bony injury was seen.  The examiner 
noted that from the time the veteran was discharged from the 
service in 1955, 49 years had elapsed before he sought a 
claim for his knees.  The examiner noted that he was unable 
to link the right knee disability to the veteran's military 
service.

At his September 2006 Board video conference hearing, the 
veteran testified that he was stationed at the Boston Naval 
Annex and when he was on watch duty on the pier and he 
slipped down the gangway which resulted in injury to his 
knee.  He stated he was treated for his injuries after the 
accident.  The veteran stated that after discharge he went to 
the VA and x-rays were taken.  He was told nothing was wrong 
with his knees, but they continued to hurt.  The veteran 
indicated that he had a right knee replacement.  He testified 
that if they had MRIs at the time of the injury, they would 
have noticed more injuries.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a right knee disability.  

Although the veteran was treated for complaints involving his 
right knee in service in September 1954, the medical evidence 
of record demonstrates no causal connection between the 
veteran's current right knee symptoms and active military 
service.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within one 
year of discharge from active duty.  The veteran's discharge 
date was 1955 and the first evidence presented as to any 
complaints of right knee pain was in 1974.  As such, there 
was a considerable length of time between the veteran's 
separation from service and his diagnosis of a right knee 
disability.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  In 
addition, due to the time period between the veteran's 
separation and his treatment for his right knee disability, 
the June 2005 VA examiner could not link the veteran's 
current disability to his military service.  Given length of 
time between the veteran's separation from military service 
and his treatment for his right knee disability, the record 
is against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d).  Service connection 
for a right knee disability is denied.

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
 New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a left knee and low back disability 
was denied in a November 1955 rating decision because of the 
lack of competent evidence showing current disabilities, the 
veteran was notified of the decision and of his appellate 
rights with respect thereto, but did not appeal.

Evidence received after the November 1955 rating decision 
included treatment records from Mark T. Hodgman, M.D., Milton 
Hospital, and Michael Berry, M.D., showing disabilities of 
the left knee and back.  As these records show current knee 
and back disabilities, they are pertinent to a major element 
required to establish service connection.  To fairly assess 
the evidence, the claim must be re-opened and reviewed on the 
basis of the entire record.  

The Board agrees with the RO's decision to reopen the 
appellant's claims.  38 C.F.R. § 3.156 (2006).  Accordingly, 
the Board will proceed to the merits of each claim.

Left knee and residuals of a back injury

Background

Service medical records show the veteran complained of low 
back pain in June 1953.  In January 1954, he complained of 
right mid back pain.  In March 1954, the veteran complained 
of pain in the dorsal spine after standing for relatively 
long periods.  A past history was noted of a fall from a 
gangway.  April 1954 x-rays showed slight narrowing mid 
vertebral bodies, but no fracture was seen.  The veteran 
complained of pain in the mid dorsal area.  He was advised to 
lose weight.

In September 1954, the veteran complained of pain in his 
knees and back after an automobile accident.  The veteran 
complained of back stiffness.  The examination showed supple 
back with full motion.  There was slight tenderness along the 
T12-L3 muscles.  X-rays of the knee were negative.  Two days 
later the veteran was again for back pain.  

In October 1954, the veteran was seen with complaints that 
his back bothered him.  He indicated he was sitting down and 
all of a sudden it started to bother him.  The veteran was 
prescribed aspirin.  

In May 1955, the veteran was seen for complaints of left knee 
pain.  The examination showed no tenderness about the knee.  
Rotational tests and stability was normal.  There was no 
edema.  Whirlpool was prescribed.  

In May 1955, the veteran was seen for low back pain and was 
to apply a heat lamp to the area.  The May 1955 separation 
examination showed normal clinical evaluation of the lower 
extremities and spine, other musculoskeletal.

VA treatment record dated May 31, 1955, indicate that the 
veteran reported slipping on a gangway 1 1/2 years ago.  No 
suggestion of pathology was noted.  X-ray studies were 
negative.

At his September 1955 VA examination, the veteran complained 
of back pain after lifting something heavy.  The veteran 
indicated that his left knee did not currently bother him.  
The examiner noted essentially normal back and left knee.  
Localized dorsal tenderness was noted.  X-rays of the dorsal 
and lumbosacral spine and left knee revealed no significant 
bone or joint changes.  No disability was diagnosed.

Records from Milton Hospital show that the veteran underwent 
a left knee medial menisectomy on May 24, 1974.

Treatment records from Michael V. Berry, M.D., dated 1996 to 
2002 show complaints of right lower back pain with some 
radiation into the right buttock and significant pain in both 
knees.  X-rays revealed significant end stage osteoarthritis 
of both knees with medial joint line bone on bone.  X-rays 
also showed some sacroiliac arthritis and some significant 
lumbosacral spondylosis.  

The veteran was treated by Jeffrey Jackel, D.M.D., M.D. for 
spinal stenosis and lumbar facet arthropathy and L5/S1 disc 
protrusion with associated radiculopathy beginning in 1997.

Treatment records from Mark T. Hodgman, M.D., dated July 2002 
to October 2004 show diagnoses of osteoarthritis of the 
knees, status post knee replacements, and sciatica.  

In October 2004, the veteran was seen at Milton Hospital.  He 
reported a long history of back pain since falling at the 
South Boston Navy Yard.  The diagnoses offered were 
consistent with those noted above.  A nexus opinion was not 
offered.

An October 2004 MRI conducted at Falmouth Hospital of the 
lumbosacral spine showed a large left paracentral disc 
extrusion originating at L4-5 and extending superiorly in the 
L4 lateral recess; multilevel degenerative disc and 
degenerative facet disease; the neuroforaminal stenosis was 
noted as severe bilaterally at L5-S1 and on the left at L4-5.

At his June 2005 VA examination, the veteran reported 
injuring his lower back and knees after slipping on a 
gangway.  The appellant stated that lower back and left knee 
x-rays were negative at that time.  He denied a history of 
back surgery, but reported receiving lumbosacral steroidal 
injections over the prior year, as well as 10 to 15 years 
ago.  The veteran reported having cartilage removed from his 
left knee.

Lumbar X-rays revealed a compression deformity superior 
endplate of L2, which the radiologist thought could be 
related to an old injury and degenerative disc disease at L4-
5 and L5-S1, and marked degenerative changes.



The examiner noted that from the time the veteran was 
discharged from service in 1955, 49 years had elapsed before 
he sought claims for his lower back and bilateral knees.  The 
veteran did turn in paperwork stating that he had a torn 
meniscus to his left knee approximately 30 years ago in 1974; 
however, the examiner noted, this injury did not link to his 
military service.  The examiner indicated that due to the 
time span from discharge until his left meniscus repair, 19 
years had elapsed.  The examiner noted that he was unable to 
link these current conditions to the veteran's military 
service.  

At his September 2006 Board video conference hearing, the 
veteran testified that he was stationed at the Boston Naval 
Annex and when he was on watch duty on the pier and he 
slipped down the gangway which resulted in his injuries.  He 
stated he was treated for his injuries after the accident.  
The veteran stated that after discharge he went to the VA and 
x-rays were taken.  He was told nothing was wrong with his 
back or left knee, but they continued to hurt.  The veteran 
indicated that he had shots for his back, and had cartilage 
and part of a bone chip removed from his left knee.  He 
testified that if they had MRIs at the time of the injury, 
they would have noticed more injuries.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left knee disability and residuals 
of a back injury.  

Although the veteran was treated for back and left knee pain 
in service, there is no medical evidence tending to show that 
these symptoms in service represented chronic disabilities 
rather than acute and transitory conditions.

The evidence does not demonstrate any showing of residual 
pathology.  Indeed, the May 1955 separation examination 
report notes the veteran's musculoskeletal and lower 
extremity evaluations as normal.  In addition, the September 
1955 VA examination noted negative evaluation of the left 
knee and back.  The first evidence of treatment for the 
veteran's left knee was in 1974 approximately 19 years after 
separation from service.  The first evidence of post service 
treatment for the veteran's back was in 1996 more than 40 
years after separation from service.  Due to the time period 
between the veteran's separation and his treatment for these 
disabilities, the June 2005 VA examiner could not link his 
current disabilities to military service.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current left knee and back 
disabilities are a result from any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claims for service connection must be denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.  Entitlement to service connection for 
a left knee disability is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  Entitlement to service 
connection for residuals of a back injury is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


